Citation Nr: 1002305	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to service connection for a kidney 
disability, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides or as 
secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for a knee disability.

6.  Entitlement to service connection for an elbow 
disability.

7.  Entitlement to service connection for a prostate 
disability, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for a gastrointestinal 
disability claimed as ulcers, to include as secondary to 
service-connected PTSD.

9.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides or as secondary to 
service-connected diabetes mellitus type II or service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The June 2006 rating decision denied all of the service 
connected claims at issue and granted an increased rating for 
PTSD from 10 percent to 30 percent, effective November 28, 
2005.  This rating was subsequently increased to 70 percent 
in an August 2009 Decision Review Officer (DRO) decision, 
also effective from November 28, 2005.  Because this is not 
the highest possible rating, and because the Veteran had 
requested a rating of at least 70 percent, the Board finds 
that this appeal has not been fully resolved and will be 
considered in this decision.

The Board has recharacterized the issue of entitlement to 
service connection for ulcers to more broadly include 
entitlement to service connection for a gastrointestinal 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  The Board 
specifically notes that the record reflects that the Veteran 
has been diagnosed with gastroesophageal reflux disease 
(GERD) and irritable bowel syndrome (IBS).  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issues of entitlement to service connection for 
peripheral artery disease as secondary to service-connected 
diabetes mellitus, and the previously-denied claims of 
entitlement to service connection for hearing loss and broken 
thumbs, were raised by the Veteran at his Board hearing and 
are referred to the RO for appropriate development.   

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was deferred in the August 2009 rating decision pending 
further development.  Therefore, it is not necessary for the 
Board to remand this issue to the Seattle RO.  The Board 
notes, however, that the TDIU issue should be considered part 
and parcel to the Veteran's increased rating claim for PTSD 
for purposes of establishing an effective date.  Rice v. 
Shinseki, 22 Vet. App. 447, 455 (2009).  

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.
 
The issues of entitlement to service connection for a 
prostate disability, a gastrointestinal disability, and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a worsening of the Veteran's PTSD 
symptomatology during the one-year period prior to the 
Veteran's November 28, 2005, increased rating claim.

2.  From November 28, 2005, to the present, the Veteran's 
PTSD is manifested by suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting). 

3.  The Veteran did not exhibit a kidney disability in 
service or within one year of separation from service; and a 
kidney disability is not etiologically related to any injury, 
disease, or exposure during the Veteran's active service.

4.  The Veteran did not exhibit peripheral neuropathy in 
service or within one year of separation from service; such 
disability is not etiologically related to any injury or 
disease during the Veteran's active service, and such 
disability is not causally related to or aggravated by any 
service-connected disability.

5.  The Veteran did not exhibit a shoulder disability in 
service, the Veteran did not exhibit arthritis of the 
shoulder within one year of separation from service; and a 
shoulder disability is not etiologically related to any 
injury or disease during the Veteran's active service.

6.  The Veteran did not exhibit a knee disability in service, 
the Veteran did not exhibit arthritis of the knee within one 
year of separation from service; and a knee disability is not 
etiologically related to any injury or disease during the 
Veteran's active service.

7.  The Veteran did not exhibit an elbow disability in 
service, the Veteran did not exhibit arthritis of the elbow 
within one year of separation from service; and an elbow 
disability is not etiologically related to any injury or 
disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  During the one-year period prior to the Veteran's 
November 28, 2005, increased rating claim, the criteria for 
the assignment of a disability rating in excess of 10 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  On and after November 28, 2005, the criteria for the 
assignment of a disability rating in excess of 70 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

3.  A kidney disability was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active service, may not be presumed to have been caused or 
aggravated by active service, and was not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

5.  A chronic shoulder disability was not incurred in or 
aggravated by active service, and arthritis of the shoulder 
may not be presumed to have been caused or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

6.  A chronic knee disability was not incurred in or 
aggravated by active service, and arthritis of the knee may 
not be presumed to have been caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

7.  A chronic elbow disability was not incurred in or 
aggravated by active service, and arthritis of the elbow may 
not be presumed to have been caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).
	
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes December 2005, March 2006, and November 2009 
evidentiary development letters in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection and increased rating claims.  The December 2005 
letter provided this information for every claim except the 
gastrointestinal disabilities claim, which was addressed in 
the March 2006 letter.  The November 2009 letter again 
provided this notice with respect to the PTSD claim.  The 
appellant was advised in these letters of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The March 2006 and November 2009 letters further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims, pursuant to the Court's holding in Dingess, supra.  A 
January 2009 letter provided further notice of how to 
establish a disability rating and notified the Veteran of the 
rating criteria that are applicable to his PTSD claim.  

The Board notes that the January 2009 and November 2009 
letters were not issued prior to the initial adjudication of 
the Veteran's PTSD claim in June 2006.  His claim, however, 
was readjudicated following the January 2009 letter in an 
August 2009 DRO decision that increased his disability rating 
from 30 percent to 70 percent.  Even though the Veteran's 
claim was not readjudicated following the November 2009 
notice letter, the Board finds no prejudice in proceeding 
with the adjudication of this claim, as the information 
contained in this letter is entirely duplicative of the 
notices that were given to the Veteran in December 2005 and 
March 2006 and the Veteran, though his own participation in 
the adjudication of his claim and from the fact that he has 
been represented by a Veterans Service Organization (VSO) 
throughout the course of this appeal, has demonstrated his 
understanding of his and VA's responsibilities in the 
development of his claim.  Thus, any deficiencies in the 
timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and private treatment records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The RO arranged for the Veteran to undergo VA examinations in 
connection with his PTSD claim in January 2006 and July 2009.  
The Board finds that these examination reports are adequate 
for the purpose of determining entitlement to an increased 
rating.  These examination reports are thorough and 
consistent with the other evidence of record from the period 
that is currently on appeal.  The examiners elicited from the 
Veteran his history of complaints and symptoms, and provided 
clinical findings detailing the results of the examinations.  
For these reasons, the Board concludes that the January 2006 
and July 2009 examination reports in this case provide an 
adequate basis for a decision.

The Veteran also underwent an examination for his peripheral 
neuropathy claim in February 2009.  The Board finds that the 
resulting examination report is considered adequate for the 
purpose of determining the peripheral neuropathy claim 
decided herein.  This report reflects that the examiners 
reviewed the claims folder, including relevant in-service and 
post-service treatment records.  During the examination, the 
examiner elicited from the Veteran his history of complaints 
and symptoms, and provided clinical findings detailing the 
results of these examinations.  As will be discussed below, 
the examiner explained the rationale behind the conclusion 
drawn through citation to medical principles and the facts of 
the Veteran's case.  For these reasons, the Board concludes 
that the February 2009 examination report in this case 
provides an adequate basis for a decision.

The Board notes that the Veteran has not been provided VA 
examinations for the claims of entitlement to service 
connection for disabilities of the kidney, shoulder, knee, 
and elbow.  However, the Board finds that examinations are 
not necessary to decide these claims, as there is no credible 
evidence of an association between the claimed disabilities 
and service.  Specifically, as will be discussed below, there 
is no credible evidence of a current kidney disability that 
is related to the Veteran's military service, including to 
his Agent Orange exposure.  Nor is there credible evidence 
that any in-service shoulder, knee, or elbow injuries 
resulted in chronic disability, while there is evidence 
linking any current left knee and left shoulder disabilities 
to a post-service motor vehicle accident.  

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been assigned a 70 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He essentially contends that a higher rating is 
warranted.  

At the outset of this discussion, the Board notes the holding 
of Hart, supra.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  The Veteran filed a formal claim for 
an increased rating for his service-connected PTSD on 
November 28, 2005.  In this case, therefore, the relevant 
time period is from November 28, 2004, to the present.

The record, however, contains no VA or private medical 
records that pertain to the Veteran's PTSD for the one-year 
period from November 28, 2004, to November 28, 2005.  
Furthermore, there is no other lay or medical evidence of 
record from that period describing the symptoms or 
manifestations of the Veteran's PTSD.  Therefore, it would 
not be factually ascertainable that an increase in disability 
occurred at any time within the year prior to the date of 
receipt of claim on November 28, 2005, as contemplated by 
Hart.  Therefore, a disability rating in excess of 10 percent 
cannot be granted for any portion of the one-year period 
prior to the Veteran's November 28, 2005 increased rating 
claim.  

The remainder of the discussion of this claim will look to 
whether a rating in excess of 70 percent is warranted at any 
time since November 28, 2005.

The criteria of Diagnostic Code 9411 for each level of 
disability at 50 percent and higher are as follows:

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
of 21 to 30 indicate behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends). 

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a rating in 
excess of 70 percent under 38 C.F.R. § 4.130, DC 9411.  In 
this regard, the Board found the most probative evidence to 
be the January 2006 and July 2009 VA examination reports and 
a VA Medical Center mental health note from May 2009.

In relevant part, the January 2006 examination report notes 
that the Veteran had been working 12-hour days but had been 
working 8-hour days over the past two weeks.  He had worked 
for Boeing for the last 16 years.  Socialization is minimal.  
The Veteran spends most of his time by himself watching 
television.  The Veteran reported arguing too much with 
people and that he does not have any friends.  The Veteran 
had been married for 16 years but got divorced because he 
could not get along with his wife.  He has three children.  
The Veteran has been charged with domestic violence from both 
a girlfriend and from his previous marriage.  His speech was 
normal in rate and tone and goal oriented.  He was somewhat 
psychomotor retarded.  Affect showed full range.  He was poor 
with past dates.  He was alert and oriented, and his memory 
was intact.  He was neither psychotic nor suicidal.  The 
examiner Diagnosed PTSD, polysubstance abuse, intermittent 
explosive disorder, and depression not otherwise specified 
and assigned a GAF score of 50 to 55.

The July 2009 VA examination report notes in relevant part 
that the Veteran reported having trouble with people and 
having been fired from his job three years ago because of his 
attitude and his temper.  He is depressed most of the time.  
He cannot be around people.  He reported having frequent 
panic attacks that caused him trouble with a police officer 
in 2006.  The police officer was pounding on his window when 
he was sleeping.  The Veteran rolled down the window and 
punched the police officer without thinking or reflecting and 
then drove away.  This resulted in one year's probation. 

His PTSD symptoms of sleep problems, nightmares, social 
fears, irritability, panic attacks, and startle response 
affect his total daily functioning and have resulted in a lot 
of job changes through time because of his being raging mad.  
These symptoms occur as often as three times a week with each 
lasting hours.  He has had trouble in his relationship and 
was arrested for domestic violence.  

His relationship with his mother and siblings is good, and he 
and his siblings talk almost every day.  His relationship 
with his girlfriend had been fairly good until he started to 
change, and they have been seeing a psychotherapist 
routinely.  His relationship with his children is generally 
great.  The Veteran has not been hospitalized for psychiatric 
reasons and has not made any emergency room visits for 
psychiatric problems.  

The Veteran's marriage had ended because of his irritability 
and lack of clarity.  He also became unable to work smoothly 
and avoid confrontations with coworkers and supervisors.  He 
discontinued going to public events, such as ball games, 
concerts, and picnics.  He has had a severe diminution of 
socializing.  

Orientation was within normal limits.  Appearance and hygiene 
were appropriate.  Behavior was appropriate.  Mood swings 
ranged from normal to having excessively high irritability 
and anxiety.  The Veteran's mood was depressed, which occurs 
near-continuously and affects his ability to function 
independently.  He reported trouble driving his car and 
staying focused and controlling his thoughts.  Affect and 
mood examination indicated impaired impulse control, with 
some unprovoked irritability and periods of violence.  These 
affect motivation by making the Veteran feel deflated and 
self-loathing and seeing himself as a person who killed a 
child in service.  

Communication and speech were within normal limits.  The 
Veteran showed impaired attention and/or focus.  He reported 
flitting from one idea to another, as he did during the 
examination, and from one task or activity to another without 
thinking about it and then ending up confused.  He has panic 
attacks more than once per week.  He shows signs of 
suspiciousness, such as checking his car before getting in 
and driving away and watching his house carefully.  He 
reported no history of delusions and none were observed 
during examination.  Hallucination history is present 
occasionally, including laying in the dark and finding 
himself talking to himself out loud without knowing it.  No 
hallucinations were observed at the time of the examination.  
Obsessional rituals were absent.

Thought processes were impaired by confusion.  He was clear 
and concise but it was almost impossible for him to stay on 
subject and answer questions without telling tangentially 
related stories.  Judgment was impaired with acting out of 
temper without considering the consequences.  Abstract 
thinking was normal.  Memory was moderately impaired, as the 
Veteran has problems with retention of highly learned 
material and forgets to complete tasks.  Suicidal ideation 
was present.  Homicidal ideation was absent.  He has 
behavioral, cognitive, social, affective or somatic symptoms, 
such as finding himself often confused when called on to 
solve a problem.  

The examiner diagnosed PTSD; major depressive disorder, 
moderate without psychotic features, chronic; alcohol abuse 
in early full remission.  The examiner noted that these 
diagnoses are related and the secondary diagnoses represent a 
progression of the primary diagnosis because he became 
depressed after and in relation to the stressor event and 
drank to bury the symptoms.  The PTSD was noted to manifest 
in the essentially anxious symptoms, the major depressive 
disorder in the Veteran's feeling blue and worthless, and the 
alcohol abuse in the drinking and feeling obnoxious 
irritability.  The examiner assigned a GAF score of 45.  

The examiner noted that the Veteran has historically handled 
his money and saved money and kept his bills paid.  Mentally, 
he occasionally has some interference in performing 
activities of daily living because he finds the depression 
will leave him too much malaise to move or have him too 
agitated to face any tasks.  He has difficulty establishing 
and maintaining effective work/school and social 
relationships because, while he can form some limited 
relationships, he finds that his unprovoked irritability 
turns others away from him.  This is what caused him to get 
fired from his job.  He has difficulty maintaining effective 
family role functioning because he yells, raises his voice 
almost unprovoked, and finds people turning away from him, 
including his girlfriend whom he hopes to marry.  He is 
unable to perform recreation or leisurely pursuits because he 
has lost all desire and cannot drag himself to events because 
of lack of motivation.  He has difficulty understanding 
complex commands because of his memory and focus problems and 
has difficulty staying on track long enough to follow the 
directions and then cannot remember more than two steps of a 
three or four step task.  The Veteran did not appear to pose 
any threat of danger to himself or others.  

More recent records, including VA medical records from May 
2009 and August 2009, diagnose bipolar disorder type II and 
PTSD.  The May 2009 record diagnoses the Veteran with bipolar 
disorder type II versus substance-induced mood disorder, 
currently hypomanic; cocaine use, possible addiction; and 
PTSD.  The May 2009 report notes that there is some evidence 
of PTSD, but that it is difficult to evaluate this fully in 
the Veteran's current state.  He was assigned a GAF score of 
25.  The August 2009 record notes that the Veteran's PTSD is 
stable and that the Veteran continues to be symptomatic but 
that this is overshadowed by current symptoms that are 
probably more related to bipolar disorder.  The Veteran 
appeared to clinically be at low risk of harming himself or 
others.

At his October 2009 hearing, the Veteran testified that he 
has certain friends, most of them veterans, who are close to 
him and with whom he socializes.  

In short, the following 70 percent rating criteria are noted 
in the relevant evidence of record: suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The 70 percent rating criteria of obsessional 
rituals which interfere with routine activities; spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships are not found.

None of the 100 percent rating criteria are demonstrated by 
the evidence of record, as there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The Board finds that, for the entire period on appeal, the 
Veteran's symptomatology as described above is most 
accurately categorized as manifesting occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Socially, it is noted that the Veteran was unable to get 
along with supervisors or coworkers when he was employed, 
while he has close friends and his relationships with his 
family and girlfriend are generally described as good.  This 
evidence suggests a level of social impairment more 
consistent with the 50 percent rating criteria.  However, the 
Board does note that these records do reflect that the 
Veteran has significant difficulties in his personal 
relationships due to unprovoked irritability with periods of 
violence, as he has been arrested for domestic violence.  
Occupationally, the Veteran was able to hold his most recent 
job for approximately 16 years, although he was fired for 
temper and anger problems.  Otherwise, the evidence of record 
reflects that he satisfies many of the 70 percent rating 
criteria as discussed above. 

The Board further notes that the Veteran does not exhibit any 
of the symptoms of the 100 percent rating criteria, nor does 
the Board find that the symptoms as described above are of 
such severity as to warrant a 100 percent rating.  The Board 
has considered the GAF scores that were noted above and finds 
that the qualitative descriptions of the GAF scores assigned 
in the VA examination reports is consistent with the symptoms 
of the 70 percent rating criteria.  With respect to the GAF 
score of 25 that was assigned in May 2009, the Board notes 
that this rating is based largely upon the hypomania and 
other symptoms associated with his bipolar disorder.  The May 
2009 record reflects that it would have been difficult to 
evaluate the PTSD during the Veteran's hypomanic state.  The 
August 2009 record characterizes the Veteran's PTSD symptoms 
as stable and currently overshadowed by his bipolar disorder 
symptoms.  

Furthermore, even if giving the Veteran the benefit of the 
doubt and attributing his bipolar disorder symptoms to his 
PTSD, the Board notes that both total occupational and social 
impairment are required in order to grant the 100 percent 
rating.  In this regard, the Board recognizes that the 
medical evidence of record suggests that the Veteran was 
fired from his job due to his PTSD.  However, it does not 
demonstrate total social impairment, as noted by the 
Veteran's relationships with his girlfriend, mother, 
children, and close veteran friends.  While he has described 
difficulties with these relationships, the Board notes that a 
70 percent rating contemplates deficiencies in most areas, 
including family relations.  Nevertheless, he is not shown to 
be totally socially impaired due to PTSD.

In short, the Board finds that the Veteran's PTSD is most 
accurately characterized as producing occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment beyond that already contemplated by the 70 percent 
rating criteria due to the disability.  While the Veteran was 
fired from his Boeing job because of his PTSD, and his PTSD 
has recently worsened to the point of having a very 
significant impact on his ability to sustain employment, the 
70 percent rating assigned herein contemplates PTSD 
manifested by significant industrial impairment, as well as 
deficiencies in most areas, including family relations and 
both judgment and mood.  Nevertheless, the Board finds that 
the evidence does not demonstrate an exceptional or unusual 
clinical picture beyond that contemplated by the rating 
criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as hypertension, organic diseases of the 
nervous system, and arthritis, if such is shown to have been 
manifested to a compensable degree within one year after the 
Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations also provide that a Veteran who served 
on active duty in Vietnam during the Vietnam era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has 
verified the Veteran's service in the Republic of Vietnam 
from May 1968 through May 1969.  He is therefore presumed to 
have been exposed to Agent Orange.

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

A.  Kidney Disability

The Veteran has claimed entitlement to service connection for 
a kidney disability, which he essentially contends developed 
as a result of his exposure to Agent Orange in service.  

With respect to a current disability, the private medical 
evidence of record notes a medical history of kidney stones.  
However, the medical records do not reflect that the Veteran 
has had kidney stones at any time since he brought his claim 
in November 2005.  A May 2003 private medical records notes 
that there is no sign of blood in the Veteran's urine that 
might indicate kidney stones.  A June 2004 abdominal CT 
report showed no solid mass or hydronephrosis in the kidney.  

The only evidence of a current kidney disability appears in a 
January 2007 private CT scan report which notes an impression 
of renal cysts, larger and more numerous on the right side.

The Veteran is not eligible for service connection based on 
his presumed Agent Orange exposure for renal cysts, however, 
as this disability is not listed under 38 C.F.R. § 3.309(e).  
Therefore, the Board next turns to whether direct service 
connection for a kidney disability may be established for 
this claim.

First, the Board notes that the Veteran's service treatment 
records do not contain any indication that he ever complained 
of or was treated for a kidney disability during service.  
Specifically, the Veteran's genitourinary system was noted to 
be clinically normal on his December 1967 entrance 
examination report and his November 1969 separation 
examination report.  The Veteran reported no history of or 
current frequent or painful urination, kidney stones, or 
blood in urine on his December 1967 entrance medical history 
report and his December 1969 separation medical history 
report.  There is otherwise no notation of symptoms or 
complaints of a kidney disability in the service treatment 
records.  

At his October 2009 personal hearing, the Veteran mentioned 
the kidney stones when asked about the claimed kidney 
condition.  He noted that he has had three operations to get 
rid of kidney stones in the past.  The Court has held that 
the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In the case at hand, kidney stones are not 
considered a current disability, as he has not had kidney 
stones at any time since he brought his service connection 
claim.  Therefore, based on a lack of a current diagnosis, 
the Board finds that service connection for kidney stones is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

With respect to the renal cysts, there is no evidence that 
the Veteran's renal cysts developed for at least 30 years 
following his separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no 
competent medical opinion of record linking the Veteran's 
renal cysts with his military service, to include his in-
service exposure to Agent Orange.

With respect to the Veteran's own opinion, the Board notes 
that the Veteran, as a lay person, is not competent to offer 
an opinion on complex medical questions, such as linking a 
current kidney disability to in-service Agent Orange 
exposure.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to establish any 
association between his renal cysts and herbicide exposure.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a kidney disability, either on a direct basis 
or on a presumptive basis due to herbicide exposure.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Peripheral Neuropathy

The Veteran has also claimed entitlement to service 
connection for peripheral neuropathy as secondary to service-
connected diabetes mellitus or as presumptively linked to 
herbicide exposure.  The Board notes, however, that it is 
unclear whether the Veteran is referring to a neurological 
disability or a musculoskeletal one as, at his hearing, the 
Veteran stated that he does not have tingling or numbness but 
does have stiffness.  He also testified that he experiences 
these symptoms in his legs and his shoulders. To the extent 
that these symptoms overlap with those of the shoulder, knee, 
and elbow disability claims, these symptoms will be addressed 
below.  

In the case at hand, service connection for peripheral 
neuropathy must be denied, as the competent medical evidence 
of record does not reflect that the Veteran has been 
diagnosed with such disability.  A thorough review of the 
Veteran's VA and private medical records reveals no diagnosis 
of peripheral neuropathy.  The February 2009 QTC examination 
report specifically finds that peripheral neuropathy or 
nephropathy are not diagnosed because there is no pathology 
to render such a diagnosis.  The examiner based this 
conclusion on lab testing and arterial Doppler study, finding 
that the urine test did not reveal any proteinuria and the 
Veteran's neurologic examination showed normal sensory 
examination to pinprick on physical examination.  

There is no contradictory medical opinion of record.  
Furthermore, the diagnosis of a condition such as peripheral 
neuropathy is beyond the Veteran's competence, as a lay 
person, to make.  See Jandreau, supra.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer, supra.  While the Board 
recognizes the Veteran's sincere belief in his claim, the 
Board ultimately places more probative weight on the findings 
of the competent health care specialist who conducted the 
2009 examination than on the Veteran's lay assertions.  Thus, 
as the preponderance of the evidence is against finding that 
he currently has peripheral neuropathy, there may be no 
service connection for this claimed disability.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peripheral neuropathy, either on a 
direct basis, on a secondary basis, or on a presumptive 
basis.  Thus, the benefit-of-the-doubt rule is not for 
application.  

C.  Disabilities of the Shoulder, Knee, and Elbow

The Veteran has also claimed entitlement to service 
connection for disabilities of the shoulder, knee, and elbow.  
As reflected by his October 2009 hearing testimony, the 
Veteran essentially contends that he injured his shoulders 
because he had to carry a 50 caliber machine gun, a 60 
machine gun, and dead bodies over his shoulders in Vietnam.  
He testified that he injured his knees and elbow because he 
would have to drop to his knees, often with a machine gun on 
his back, to get into a prone position when he was under 
fire.  He also testified that they were under fire a lot and 
that he was always on his knees and low crawling.  

The Veteran testified at his October 2009 hearing that he has 
had problems with his joints since service but that he did 
not report them on his separation examination or medical 
history records because he just wanted to get home to his 
mother.  He stated that he took over-the-counter medicines 
but, as he got older, his joints started hurting a lot more 
than ever.  

The Board notes that the Veteran's service treatment records 
do not reflect that he ever complained of or sought treatment 
for pain in the elbows, knees, or shoulders.  His upper and 
lower extremities were found to be clinically normal upon 
entrance into service in December 1967 and during his 
November 1969 separation examination.  He reported no past or 
current swollen or painful joints; arthritis or rheumatism; 
bone, joint, or other deformity; painful or trick shoulder or 
elbow; or trick or locked knee on his December 1967 entrance 
and December 1969 separation medical history reports.    

Post-service medical records do not reflect that the Veteran 
complained of or sought treatment for a disability of the 
shoulders, knees, or elbows for approximately three decades 
following his separation from service.  During this time, he 
reported a medical history of left ear hearing loss, 
intestinal problems, kidney stones, stomach problems 
(including an ulcer), chronic back pain, and rashes on his 
body during an August 1985 PTSD examination, but he did not 
report any shoulder, knee, or elbow complaints.  

In fact, there is no suggestion of a disability of the 
shoulder or the knee until January 2003, when a private 
medical record reflects the Veteran sought treatment for a 
cervical strain, a lumbar strain, and a knee contusion 
following a motor vehicle accident earlier that month.  This 
record notes that the Veteran described having been rear-
ended on the freeway by a vehicle travelling an estimated 55 
miles per hour.  He reported that he strained the chest wall 
from the seatbelt and that he hit his left knee on the 
console.  He had been treated at the emergency room on the 
date of the accident.  On examination, the Veteran's left 
trapezius was noted to be tender.  He had full range of 
motion of the shoulder.  His left knee had mild superior 
effusion.  There was no laxity on valgus, varus, anterior or 
posterior drawer.  His gait was normal.  Neither this record 
nor any of the follow up treatment records describes any 
prior medical history involving either of the Veteran's 
shoulders or knees. 

Records reflect that the Veteran sought follow up treatment 
for his left knee and neck on several occasions.  In an 
August 2003 record, the Veteran is noted to have had ongoing 
neck and shoulder pain, and physical examination revealed 
that the Veteran's trapezius was tender.  

There is no indication that the Veteran injured his elbows, 
right shoulder, or right knee in the post-service motor 
vehicle accident, and none of the post-service treatment 
records suggests that the Veteran has ever complained of or 
sought treatment for an elbow disability, a right shoulder 
disability, or a right knee disability.  The only post-
service medical record that even suggests a possible elbow 
injury is a January 2003 record noting that the Veteran 
complained of arm pain following the motor vehicle accident.  
There is no indication, however, that these complaints 
referred to the elbow in particular.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  Therefore, the Board notes that the Veteran's 
description of carrying heavy machine guns and frequently 
having to drop in a prone position while under fire during 
his year in Vietnam is consistent with the circumstances, 
hardships, or conditions of his combat service.  Thus, under 
38 U.S.C.A. § 1154(b) (West 2002), his description is 
presumed credible.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  Thus, even if the Veteran's reports as to having 
injured his shoulders, knees, and elbow while serving in 
combat are presumed credible and true, the presumption 
afforded under 38 U.S.C.A. § 1154 would not extend to the 
Veteran's report of problems with these joints during the 
remainder of his service and continuing after service.

In this regard, the Board recognizes that a layperson, such 
as the Veteran, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  However, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and 'may provide sufficient support for a claim of 
service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Furthermore, the Veteran can attest to factual 
matters of which he had first-hand knowledge, including the 
nature of his in-service injuries and the presence of 
symptomatology such as pain thereafter.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

In the case at hand, the Veteran has provided competent 
testimony of in-service combat-related injuries to his 
shoulders, knees, and elbows.  The Veteran is also competent 
to testify that he has experienced pain in the affected 
joints since he suffered these in-service injuries.  The 
competency of an individual to testify, however, must be 
distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. 
Cir. 2006), the Board may not find that a claimant's report 
of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints from 
service to the present.  Rather, it is relying on the fact 
that the November 1969 separation examination report 
affirmatively finds that the Veteran's upper and lower 
extremities were clinically normal at the time of his 
separation from service; that he specifically denied symptoms 
of shoulder, elbow, or knee disability at separation; that 
there is no documentation of pertinent symptomatology for 
approximately 33 years following service; that all of the 
Veteran's treatment for disabilities of the affected joints 
comes immediately following his January 2003 motor vehicle 
accident in which it was specifically noted that he injured 
his left knee and subsequently had suffered from shoulder 
pain; and that the Veteran did not report a prior history of 
knee or shoulder disability at the time of his January 2003 
motor vehicle accident.  For these reasons, while the 
Veteran's statements are within his competence to make, the 
Board ultimately finds the assertions of a continuity of 
symptomatology since service not credible.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a 
shoulder, knee, or elbow disability, as the credible and 
probative evidence of record does not establish that any 
chronic disability is related to service.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.

 
ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, is denied.  

Entitlement to service connection for a kidney disability, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides or as secondary to 
service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for an elbow disability is 
denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for a gastrointestinal disability (claimed as 
ulcers), hypertension, and a prostate disability.

As noted above, the VA must provide a VA medical examination 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See McLendon, supra.  The Court in McLendon 
observed that the third prong, which requires an indication 
that the claimant's disability or symptoms 'may be' 
associated with the established event, is a low threshold.  
Id. at 83.  

The Board notes that the Veteran has claimed that both of 
these first two disabilities either occurred or were 
aggravated secondary to his service-connected PTSD.  The 
Board notes that the Veteran's medical records reflect that 
his hypertension was diagnosed in February 2000.  His medical 
records also contain ample evidence reflecting that he has 
been treated for both GERD and IBS since he brought his 
service connection claims.  These medical records help 
establish the first McLendon element.  Because the Veteran is 
service-connected for PTSD, the Board finds that the second 
McLendon element is satisfied.  

The Board finds that statements submitted by the Veteran in 
October 2009 satisfy the low threshold of the third McLendon 
element.  With respect to the hypertension claim, the Veteran 
asserts that he had to kill to survive in Vietnam and that he 
has thought about those events every day since.  These 
thoughts cause him anxiety which he believes has increased 
his blood pressure.  The Veteran believes that his 
gastrointestinal illness is linked to the worry and stress 
caused by his having been sent to Vietnam, having to take 
another life, and being away from his mother.  

However, there is insufficient evidence to decide this claim, 
as there is no sufficient, competent medical opinion of 
record with respect to the etiology of either of the 
Veteran's current disabilities.  Specifically, no opinion has 
been sought with respect to whether either a gastrointestinal 
disability or hypertension was caused or aggravated by his 
service-connected PTSD.  Therefore, before these claims may 
be properly decided, a remand for a VA examination and an 
etiology opinion is required.  

Furthermore, the Veteran informed the Board at his October 
2009 hearing that his VA physician was scheduled to conduct a 
prostate biopsy a couple of weeks following his hearing.  He 
was informed at this hearing to let his representative know 
whether VA needed to obtain the results of this biopsy.  Thus 
far, VA has not been informed that any additional records 
need to be obtained.  

In Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, 
the Court held that VA has the duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists.  In general, the Board 
believes that, pursuant to VCAA, the duty to assist a veteran 
by obtaining records to support a claim still rests upon the 
Veteran having identified them as relevant or requesting that 
VA obtain such records.  In the case at hand, given the 
relatively short period of time between the Veteran's Board 
hearing date and the date of this decision, the Board cannot 
be certain that the Veteran has even received his biopsy 
results or that he has had an opportunity to notify VA that 
his biopsy results need to be obtained.  Given that the Board 
is remanding two additional claims for further development, 
the Board finds it reasonable to remand the prostate 
disability claim in order to obtain the Veteran's biopsy 
results.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA 
medical records, to include the results of 
the Veteran's prostate biopsy, and 
associate them with the claims folder.

2.  Schedule the Veteran for an 
examination or examinations to clarify the 
nature and etiology of his hypertension 
and gastrointestinal disabilities.  The 
claims folders must be thoroughly reviewed 
by the examiner(s) in connection with the 
examination(s), and a complete history 
should be elicited directly from the 
Veteran.  Review of the claims folder 
should be indicated in the examination 
report(s).  Any tests and studies deemed 
necessary by the examiner(s) should be 
conducted.  All findings should be 
reported in detail.  

The examiner(s) should diagnose any 
pertinent pathology found.  As to any 
current hypertension or gastrointestinal 
disability identified on examination, the 
VA examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability was incurred or 
aggravated as a result of the Veteran's 
military service, or caused or aggravated 
by any of the Veteran's service-connected 
disabilities, to include PTSD.  The 
rationale for all opinions expressed 
should be explained.  

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


